DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicants’ 14 MAY 2021 election without traverse of Species I, claims 1-20, is acknowledged.
Information Disclosure Statements
The information disclosure statements (IDSs) submitted on 14 NOV 2019, 10 AUG 2020, 6 JAN 2021, and 24 JUN 2021 were filed before the mailing of a first Office action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are being considered by the examiner.
Claim Objections
Claims 9 and 16 are objected to because of the following informalities:
Typographical errors exist in the following claim language:
claim 9, line 3, replace “extend” with “extends”; and
claim 16, line 3, replace “extend” with “extends”.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Claims 1, 2, and 6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of U.S. Patent No. 10269914 (below, “Four”) as evidenced in or in view of Ching et al. (US 20170194213; below, “Ching”) and/or SUK et al. (US 20170256608; below, “SUK”). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known device” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G). Rejections are based on the combined teachings of Four, Ching, and/or SUK.
RE 1, 2, and 6, Four discloses the claimed invention except for the first device being a logic circuit device, and the second device being a static random access memory (SRAM); one of the first and the second device is a p-type device and the other of the first and the second device is an n-type device.
Ching, in FIGS. 1-23 and related text, e.g., Abstract, paragraphs [0001] to [0091], and claims, teaches:
1. a first device can be a logic circuit device, and a second device can be an SRAM (e.g., [0022]);
2. one of the first and the second device is a p-type device and the other of the first and the second device is an n-type device (e.g., [0020], [0024], [0025]); and/or
SUK, in FIGS. 1-39 and related text, e.g., Abstract, paragraphs [0001] to [0214], and claims, teaches:
1. a first device can be a logic circuit device, and a second device can be an SRAM (e.g., [0042], [0211]);
2. one of the first and the second device is a p-type device and the other of the first and the second device is an n-type device (e.g., [0196]).
It would have been obvious to one having ordinary skill in the art at the time invention was made to modify the device of Four as taught by Ching and/or SUK. This is because: 1. such modification would improve device operating characteristics by reducing fringing capacitance between a gate electrode and a source/drain (SUK [0074]); 2. the resulting device would have improved gate control due to increased gate-channel coupling, reduced OFF-state current, and reduced short-channel effect (Ching [0002]); and/or 3. all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). Applicant is reminded that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982), see MPEP § 2144.06.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites, inter alia, “the first gate stack … the second gate stack.” Cf. line 2. The recitation renders claim 12 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 12. Moreover, the recitation is amenable to multiple plausible constructions because the relationship, e.g., independent or related, between the recited portion and earlier appearing elements is not definite. For example, base claim 11’s “a first gate stack structure” and “a second gate stack structure”. Claim 12 has been interpreted in view of the specification without improperly importing limitations from the specification into the claim.
Claim 15, describes, inter alia, “an etch stop layer …; and a dielectric layer formed over the etch stop layer”. The description renders claim 15 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 15. The described portion is amenable to multiple plausible constructions because the relationship, e.g., independent or related, is indefinite between the description and earlier recited elements. For example, base claim 13’s “an etching stop layer”. Cf. MPEP § 2173.05(e).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows (Graham Factors):

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as obvious over embodiments of MORROW et al. (WO2017105515; below, “MORROW” – 6 JAN 2021 IDS noted reference) as evidenced in or in view of Ching and/or SUK. MPEP § 2143(A)-(G).

    PNG
    media_image1.png
    506
    389
    media_image1.png
    Greyscale
							RE 1, MORROW, in FIGS. 1-4C, 6A-12C, 14A-18C, and related text, e.g., Abstract, pages 1-37, FIGS. 5A-5C, 13A-13C, and 19A-30, discloses a semiconductor device, comprising:
a first device (713) formed over a substrate (101), wherein the first device (713) comprises a first gate stack encircling a first nanostructure (723 of 104, e.g., p. 10, lns 16-24), and the first device (713) (see Ching and/or 
a second device (714) formed over the first device (713), wherein the second device (714) comprises a second gate stack encircling a second nanostructure (722 of 106), and the second device (714) (see Ching and/or SUK for: is a static random access memory (SRAM)).
MORROW discloses the claimed invention except for the first device being a logic circuit device, and the second device being an SRAM.
Ching, in FIGS. 1-23 and related text, e.g., Abstract, paragraphs [0001] to [0091], and claims, teaches a first device can be a logic circuit device, and a second device can be an SRAM (e.g., [0022]); and/or
SUK, in FIGS. 1-39 and related text, e.g., Abstract, paragraphs [0001] to [0214], and claims, teaches a first device can be a logic circuit device, and a second device can be an SRAM (e.g., [0042], [0211]).
It would have been obvious … to modify the device of MORROW as taught by Ching and/or SUK. This is because: 1. such modification would improve device operating characteristics by reducing fringing capacitance between a gate electrode and a source/drain (SUK [0074]); 2. the resulting device would have improved gate control due to increased gate-channel coupling, reduced OFF-state current, and reduced short-channel effect (Ching [0002]); and/or 3. all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 2, MORROW discloses the semiconductor device as claimed in claim 1, wherein one of the first (713) and the second (714) device  is a p-type device and the other of the first and the second device is an n-type device (e.g., pp. 15-16, lns. 31-9).
Claim 10 is rejected under 35 U.S.C. 103 as obvious over embodiments of MORROW as evidenced in or in view of SUK. MPEP § 2143(A)-(G).
RE 10, MORROW, in FIGS. 1-4C, 6A-12C, 14A-18C, and related text, e.g., Abstract, pages 1-37, FIGS. 5A-5C, 13A-13C, and 19A-30, discloses a semiconductor device, comprising:
a first device (713) formed over a substrate (101), wherein the first device (713) comprises (see SUK for: a plurality of first nanostructures stacked in a vertical direction); and
a second device (714) formed over the first device (713), wherein the second device (714) comprises (see SUK for: a plurality of second nanostructures stacked in the vertical direction), and one of the first and the second device (714) is a p-type device and the other of the first and the second device (714) is an n-type device (e.g., pp. 15-16, lns. 31-9).
MORROW discloses the claimed invention except for a plurality of nanostructures stacked in a vertical direction.
SUK, in FIGS. 1-39 and related text, e.g., Abstract, paragraphs [0001] to [0214], and claims, teaches a plurality of nanostructures (e.g., 120, 125, 127) stacked in a vertical direction.
It would have been obvious … to modify the device of MORROW as taught by SUK. This is because: 1. such modification would improve device operating KSR, 550 U.S. 398 (2007).
Claims 1, 2, 6, 10, 12, and 15 are rejected.
Allowable Subject Matter
Claims 3-5, 7-9, 11, 13, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed primarily because the references of record, singly or in combination cannot anticipate or render obvious the limitations noted therein. 
Any comments considered necessary by applicant MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon, Guillorn et al. (US 10074575), is considered pertinent to applicants’ disclosure. Guillorn et al. does not teach, inter alia, a second device formed over a first device, wherein the second device comprises a second gate stack encircling a second nanostructure, and the second device is a static random access memory (SRAM).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815